                                                    Case 2:19-cv-08264-FMO-RAO Document 1 Filed 09/24/19 Page 1 of 7 Page ID #:1




                                                      1 SASSAN J. MASSERAT, SBN 231104
                                                        SMasserat@MasseratLaw.com
                                                      2 MASSERAT LAW GROUP
                                                        8383 Wilshire Blvd. Ste. 210
                                                      3 Beverly Hills, California 90211
                                                        Telephone: (310) 895-7410
                                                      4 Facsimile: (310) 943-2315

                                                      5 Attorneys for Plaintiff
                                                        REZA SHARIFZADEH, an individual
                                                      6

                                                      7                                      UNITED STATES DISTRICT COURT
                                                      8                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                      9

                                                     10 REZA SHARIFZADEH, an individual;                            CASE NO.: 2:19-CV-8264

                                                     11                         Plaintiff,                          COMPLAINT FOR:
MASSERAT LAW GROUP




                                                     12              vs.                                            1) BREACH OF WRITTEN CONTRACT;
                      INTERNATIONAL LITIGATORS
                     8383 WILSHIRE BLVD. STE. 210
                       BEVERLY HILLS, CA 90211




                                                     13 FRED CHAMANARA, an individual; and                          2) BREACH OF THE CONVENANT OF
                                                        DOES 1 through 20, inclusive,                               GOOD FAITH AND FAIR DEALING.
                                                     14
                                                                     Defendants.
                                                     15

                                                     16
                                                                     Plaintiff REZA SHARIFZADEH, an individual residing and doing business in this District
                                                     17
                                                          (“Plaintiff" or “Landlord”) complains and alleges as follows:
                                                     18
                                                                                                BACKGROUND ALLEGATIONS
                                                     19 A.           THE PARTIES
                                                     20              1.         Plaintiff is, and at all relevant times mentioned in this pleading was, an individual
                                                     21 residing in the County of Los Angeles, State of California.

                                                     22              2.         Plaintiff is, and at all relevant times mentioned in this pleading was, an individual
                                                     23 doing business in the County of Los Angeles, State of California.

                                                     24              3.         Plaintiff is informed and believes, and on that basis alleges, that defendant FRED
                                                     25 CHAMANARA (“Defendant” or “Tenant”) was at all relevant times an individual conducting

                                                     26 business in the County of Los Angeles, State of California.

                                                     27              4.         Plaintiff is informed and believes, and on that basis alleges, that at all relevant
                                                     28 times mentioned in this pleading, the defendants named in this pleading as DOES 1 to 20 were

                                                          Sharifzadeh v. Chamanara et al.
                                                                                               COMPLAINT FOR BREACH OF CONTRACT
                                                    Case 2:19-cv-08264-FMO-RAO Document 1 Filed 09/24/19 Page 2 of 7 Page ID #:2




                                                      1 residents of and/or doing business in the County of Los Angeles, State of California. Plaintiff is

                                                      2 informed and believes, and on that basis alleges, that each DOE defendant is legally responsible in

                                                      3 some manner or means for the events and happenings referred to in this pleading and proximately

                                                      4 caused the harm and damages to Plaintiff as alleged.

                                                      5              5.         The true names and capacities, whether individual, corporate, associate, or

                                                      6 otherwise, of the defendants named as DOES 1 to 20 are unknown to Plaintiff at this time and

                                                      7 therefore Plaintiff sue those defendants by the use of such fictitious names. Plaintiff will seek

                                                      8 leave to amend this pleading to insert the true names and capacities of those DOE Defendants

                                                      9 when the names and capacities become known to Plaintiff.

                                                     10              6.         For purposes herein, defendants FRED CHAMANARA, and Does 1 through 20,

                                                     11 inclusive, are collectively referred to as “Defendants”.

                                                     12 B.           JURISDICTION AND VENUE
MASSERAT LAW GROUP
                     468 N. CAMDEN DRIVE STE. 200
                      INTERNATIONAL LITIGATORS




                                                     13              7.         The unlawful acts and violations alleged in this pleading were committed by the
                       BEVERLY HILLS, CA 90210




                                                     14 Defendants in the County of Los Angeles, State of California or had their effects in this judicial

                                                     15 district. The real property subject of this action is also located in the County of Los Angeles, State

                                                     16 of California.

                                                     17              8.         The damages sought exceed the minimum jurisdictional limits of the Court. The

                                                     18 amount in controversy in this matter exceeds the sum of $75,000.00 exclusive of costs and

                                                     19 interest.

                                                     20              9.         This Court has diversity jurisdiction over the parties pursuant to 28 U.S.C. Section

                                                     21 1332 because Plaintiff REZA SHARIFZADEH is a resident of California, and no other parties to

                                                     22 this action also presently reside in California.             Plaintiff is the sole California citizen.   All

                                                     23 Defendants reside in other states and/or are citizens of other states. Because Plaintiff resides in a

                                                     24 different state than Defendants and the amount in controversy exceeds $75,000, this action is

                                                     25 properly before this Court.

                                                     26              10.        This Court also has jurisdiction over the parties because pursuant to the written

                                                     27 agreement that forms the basis of the underlying dispute, Plaintiff REZA SHARIFZADEH and

                                                     28 Defendant FRED CHAMANARA agreed to adjudicate all disputes arising out of the written

                                                          Sharifzadeh v. Chamanara et al.                        2
                                                                                             COMPLAINT FOR BREACH OF CONTRACT
                                                    Case 2:19-cv-08264-FMO-RAO Document 1 Filed 09/24/19 Page 3 of 7 Page ID #:3




                                                      1 agreement in California, by applying California law, infra.

                                                      2              11.        Pursuant to 28 U.S.C. Sections 1391, subdivision (b)(2) and (c)(2), venue is proper

                                                      3 in this district because a substantial part of the events giving rise to this lawsuit occurred in this

                                                      4 judicial district. Further, venue is also proper in this court because Defendants were tenants at,

                                                      5 and/or occupied that certain real property and premises located in this district, infra, and because

                                                      6 at all relevant times hereto, Defendants had extensive contacts with, and conducted business with

                                                      7 this judicial district and have caused Plaintiff to sustain damages, as described herein.

                                                      8 C.           THE REAL PROPERTY AND PREMISES SUBJECT OF THIS ACTION

                                                      9              12.        Since approximately February 2017, at all times relevant to this action, and until

                                                     10 approximately May 2019, Defendant FRED CHAMANARA was a tenant/lessee at that certain

                                                     11 property located at 8471 Beverly Blvd., Suite 201, Los Angeles California (hereafter, the

                                                     12 “Premises”), which Premises were rented to Defendants by Plaintiff REZA SHARIFZADEH.
MASSERAT LAW GROUP
                     468 N. CAMDEN DRIVE STE. 200
                      INTERNATIONAL LITIGATORS




                                                     13              13.        Originally, Tenant rented and occupied the Premises pursuant to that certain written
                       BEVERLY HILLS, CA 90210




                                                     14 lease entered into with Plaintiff REZA SHARIFZADEH, on or about February 12, 2017 (the

                                                     15 “Lease”), for the initial term of ten years, that is until June 30, 2026, at the monthly rental rate of

                                                     16 $10,000.

                                                     17              14.        Due to circumstances that remain suspicious, Tenant subsequently induced Plaintiff

                                                     18 REZA SHARIFZADEH to enter into an amended lease, pursuant to which Tenant reduced the
                                                        term of its tenancy from the initial term of ten years to five years (terminating on June 30, 2022) at
                                                     19
                                                        the reduced monthly base rent of $8,000.00, with a 3% annual increase, plus a certain percentage
                                                     20
                                                        payable to Plaintiff REZA SHARIFZADEH, out of your net business income derived from the
                                                     21
                                                        Premises (the “Lease, as amended”). A true and correct copy of the Lease, as Amended is
                                                     22
                                                        attached hereto, and incorporated herein by this reference, as Exhibit “A”.
                                                     23
                                                        D.      PREMATURE TERMINATION AND DAMAGE TO PREMISES
                                                     24
                                                                15.     In or about April 2019, Defendants abandoned the Premises, without any prior
                                                     25
                                                        notice or negotiated (or otherwise documented) arrangement with Plaintiff REZA
                                                     26
                                                        SHARIFZADEH.
                                                     27
                                                                16.     In its premature departure, Defendants did not pay in full the monthly rent for the
                                                     28

                                                          Sharifzadeh v. Chamanara et al.                        3
                                                                                             COMPLAINT FOR BREACH OF CONTRACT
                                                    Case 2:19-cv-08264-FMO-RAO Document 1 Filed 09/24/19 Page 4 of 7 Page ID #:4




                                                      1 period of May 2019, or for any period thereafter over the remaining term of the Lease, as

                                                      2 Amended (i.e., until June 2022).

                                                      3              17.        Upon Defendants’ premature departure, Plaintiff REZA SHARIFZADEH found the

                                                      4 Premises in a state of disarray and unacceptable condition, in breach of the Lease, as Amended.

                                                      5              18.        Due to Defendants’ breach of contract, Plaintiff REZA SHARIFZADEH has

                                                      6 suffered damages, which Defendant FRED CHAMANARA has failed or refused to address or
                                                        even acknowledge, as Defendant FRED CHAMANARA utterly ignored Plaintiff REZA
                                                      7
                                                        SHARIFZADEH’s attempts to informally resolve the dispute at hand.
                                                      8
                                                                                          FIRST CAUSE OF ACTION
                                                      9
                                                                                           BREACH OF CONTRACT
                                                     10
                                                                      (Against FRED CHAMANARA, an individual; and Does 1 through 20)
                                                     11
                                                                19.    Plaintiff REZA SHARIFZADEH re-alleges and incorporates herein by this
                                                     12
MASSERAT LAW GROUP
                     468 N. CAMDEN DRIVE STE. 200




                                                        reference each and every allegation set forth in paragraphs 1 through 18 as though set forth in full
                      INTERNATIONAL LITIGATORS




                                                     13
                       BEVERLY HILLS, CA 90210




                                                        herein.
                                                     14
                                                                20.    Upon execution, delivery and acceptance of the Lease and the Lease, as Amended,
                                                     15
                                                        and enjoyment of the Premises by Plaintiff REZA SHARIFZADEH, Defendants made verbal
                                                     16
                                                        and/or written promises to pay Plaintiff REZA SHARIFZADEH the monies owed to Plaintiff
                                                     17
                                                        REZA SHARIFZADEH pursuant to the Lease, as Amended (also referred herein as to the
                                                     18
                                                        “AGREEMENT”).
                                                     19
                                                                21.    Plaintiff REZA SHARIFZADEH has performed all conditions, covenants, and
                                                     20
                                                        promises legally required on its part to be performed in accordance with the terms of the
                                                     21
                                                        AGREEMENT except for those conditions, covenants, and promises which were excused by the
                                                     22
                                                        Defendants, and/or conditions, covenants, and promises which Plaintiff REZA SHARIFZADEH
                                                     23
                                                        was prevented from performing by the acts or omissions to act on the part of the Defendants
                                                     24
                                                        and/or Defendants’ agents/representatives.
                                                     25
                                                                22.    Defendants, and each of them, have breached the AGREEMENT by failing to pay
                                                     26
                                                        Plaintiff REZA SHARIFZADEH the entire amounts due to Plaintiff REZA SHARIFZADEH, as
                                                     27
                                                        follows: $8,000.00 for unpaid rent monthly since May 2019, plus the yearly rental increase and
                                                     28

                                                          Sharifzadeh v. Chamanara et al.                     4
                                                                                            COMPLAINT FOR BREACH OF CONTRACT
                                                    Case 2:19-cv-08264-FMO-RAO Document 1 Filed 09/24/19 Page 5 of 7 Page ID #:5




                                                      1 income percentages as provided under the Lease, as Amended.

                                                      2              23.        Although demand therefor has been made in accordance with the AGREEMENT,

                                                      3 Defendants have failed or refused to fully honor their financial obligations vis-à-vis Plaintiff

                                                      4 REZA SHARIFZADEH.

                                                      5              24.        As a direct, substantial, proximate and legal result of Defendants’ breach of

                                                      6 contract, Plaintiff REZA SHARIFZADEH has sustained damages in excess of the jurisdictional

                                                      7 amount of this court, subject to proof.

                                                      8              25.        Pursuant to California Civil Code Sections 1717.5, California Civil Code Sections

                                                      9 3287 and 3289, Plaintiff REZA SHARIFZADEH is entitled to interest at the rate of 10% per

                                                     10 annum on the unpaid amounts, from at least May 2019, plus attorney’s fees, penalties, costs and

                                                     11 interest pursuant to California law.

                                                     12                                          SECOND CAUSE OF ACTION
MASSERAT LAW GROUP
                     468 N. CAMDEN DRIVE STE. 200
                      INTERNATIONAL LITIGATORS




                                                     13                       IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
                       BEVERLY HILLS, CA 90210




                                                     14                       (Against FRED CHAMANARA, an individual; and Does 1 through 20)

                                                     15              26.        Plaintiff REZA SHARIFZADEH re-alleges and incorporates herein by this

                                                     16 reference each and every allegation set forth in paragraphs 1 through 25 as though set forth in full

                                                     17 herein.

                                                     18              27.        The verbal, written and implied-in-facts agreements alleged to have been formed

                                                     19 between Plaintiff REZA SHARIFZADEH, on one hand, and Defendant FRED CHAMANARA,

                                                     20 and Does 1 through 10, inclusive, on the other hand, contain an implied covenant of good faith

                                                     21 and fair dealing that obligate the Defendant FRED CHAMANARA, and Does 1 through 10,

                                                     22 inclusive, to perform the terms and conditions of the agreement vis-à-vis Plaintiff REZA

                                                     23 SHARIFZADEH fairly and in good faith. Defendant FRED CHAMANARA, and Does 1 through

                                                     24 10, inclusive, were and are required to do nothing that would deprive the Plaintiff REZA

                                                     25 SHARIFZADEH of his rights and benefits under the agreement(s) with Defendant FRED

                                                     26 CHAMANARA, and Does 1 through 10, inclusive.

                                                     27              28.        By virtue of their conduct as alleged herein, Defendant FRED CHAMANARA, and

                                                     28 Does 1 through 10, inclusive, breached the implied covenant of good faith and fair dealing and

                                                          Sharifzadeh v. Chamanara et al.                         5
                                                                                             COMPLAINT FOR BREACH OF CONTRACT
                                                    Case 2:19-cv-08264-FMO-RAO Document 1 Filed 09/24/19 Page 6 of 7 Page ID #:6




                                                      1 such breach was and is material.

                                                      2              29.        Plaintiff REZA SHARIFZADEH has been damaged as a direct and proximate

                                                      3 result of the breach of the agreements existing between the parties, which breach was on the part

                                                      4 of Defendant FRED CHAMANARA, and Does 1 through 10, inclusive. The exact amount of the

                                                      5 damage is presently unknown to Plaintiff REZA SHARIFZADEH, but is in excess of the

                                                      6 jurisdictional amount of this Court.

                                                      7                                          III.   PRAYER FOR JUDGMENT

                                                      8
                                                                     WHEREFORE, Plaintiff REZA SHARIFZADEH prays for judgment against Defendant
                                                      9
                                                          FRED CHAMANARA, an individual, and Does 1 through 10, inclusive, and each of them as
                                                     10 follows:

                                                     11 ON THE FIRST CAUSE OF ACTION FOR BREACH OF WRITTEN CONTRACT:

                                                     12              1.         Consequential damages according to proof;
MASSERAT LAW GROUP
                     468 N. CAMDEN DRIVE STE. 200
                      INTERNATIONAL LITIGATORS




                                                     13
                       BEVERLY HILLS, CA 90210




                                                                     2.         Compensatory damages according to proof;
                                                     14 ON THE SECOND CAUSE OF ACTION FOR COVENANT OF GOOD FAITH AND FAIR

                                                     15 DEALING:

                                                     16
                                                                     3. For compensatory damages according to proof;
                                                     17
                                                          ON ALL CAUSES OF ACTION:
                                                     18

                                                     19              4.         For interest at the legal rate;

                                                     20              5.         Attorneys' fees;

                                                     21              6.         For costs of suit herein incurred; and

                                                     22              7.         For such other and further relief as this court may deem just and proper.

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28

                                                          Sharifzadeh v. Chamanara et al.                          6
                                                                                              COMPLAINT FOR BREACH OF CONTRACT
                                                    Case 2:19-cv-08264-FMO-RAO Document 1 Filed 09/24/19 Page 7 of 7 Page ID #:7




                                                      1 DATED: September 24, 2019                    MASSERAT LAW GROUP

                                                      2

                                                      3                                              By: /s/ Sassan Masserat
                                                                                                         Sassan Masserat, Esq.
                                                      4                                                  Attorney for Plaintiff
                                                                                                         REZA SHARIFZADEH
                                                      5

                                                      6

                                                      7                                        DEMAND FOR TRIAL BY JURY

                                                      8
                                                          DATED: September 24, 2019                  MASSERAT LAW GROUP
                                                      9

                                                     10                                              By: /s/ Sassan Masserat
                                                     11                                                  Sassan Masserat
                                                                                                         Attorney for Plaintiff
                                                     12                                                  REZA SHARIFZADEH
MASSERAT LAW GROUP
                     468 N. CAMDEN DRIVE STE. 200
                      INTERNATIONAL LITIGATORS




                                                     13
                       BEVERLY HILLS, CA 90210




                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28

                                                          Sharifzadeh v. Chamanara et al.                  7
                                                                                            COMPLAINT FOR BREACH OF CONTRACT
